Title: To George Washington from Major General Benedict Arnold, 18 June 1778
From: Arnold, Benedict
To: Washington, George


                    
                        Camp V. Forge—June 18th 1778
                    
                    Answers to His Excellency Genl Washington’s Questions in Council June 17th 1778.
                    Answer to Question first.
                    By no means.
                    Answer to Question Second.
                    That the Army by all means remain in their present Position untill the Enemy evacuate Philada and their Route is known.
                    Answer to Question third.
                    Five or Six hundred Light Infantry, with as many Cavalry as can be spared, be immediately Detach’d to Act in Conjunction with the Troops in the Jersies to prevent the Ravages of the Enemy.
                    Answer to Question Fourth & fifth.
                    If the Enemy make a forced March from Philada to So. Amboy, it will not be practicable for this Army to give them any material Interuption in their March, but was it practicable it would by no means be elegible, to make a partial or General Attack, as the former would probibly bring on the Latter, which in Our present Curcumstances, ought to be avoided, As soon as it is Ascertained that the Enemy are on their March thro the Jersies, this Army ought to move to the No. River to Secure that Important Post.
                    Answer to Question the Sixth.
                    In Case of the immediate Removal of this Army, (befor the Enemy  evacuate Philada) It will be necessary for the Security of the Sick that they be Removed, Six or Eight Leagues into the Country—The Stores should be removed to Such places as that they will be effectually Covered by the Army.
                    
                        B. Arnold M. Genl
                    
                